DETAILED ACTION
Response to Amendment
	In response to preliminary  amendment filed on 10/12/2020, claims 1- 10 are cancelled and claims 11- 12 are added as anew claims. Claims 11- 12 are pending for examinations.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11- 12 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pub. No. 20200022094 A1) in view of Ericsson (see IDS filed on  4/2/2021; on page 2 (#2) “ERICSSON, "Prioritization in MAC", Tdoc R2-1707120, 3GPP TSG-RAN WG2 #98-AH, Qingdao, P.R. of China, 7th-29th June 2017”) and further in view of YI et al. (US Pub. No. 2019/0239242 A1).  

	Regarding claim 11, You teaches a user equipment, comprising: a processor; and memory in electronic communication with the processor, wherein instructions stored in the memory are executable to (see abstract; terminal device as a user equipment here): 
	receive a Downlink control Information (DCI) which includes an uplink resource assignment corresponding to an uplink grant (UL grant) and a priority information (see abstract;… receiving, by the terminal device, a first indication from a network device, where the first indication is used to indicate a first uplink transmission resource of the terminal device, and the uplink transmission resource is used by the terminal device to perform uplink transmission with the network device….; further refer to [0032] the first indication used to indicate the first uplink transmission resource of the terminal device or the second indication is a message that carries uplink grant information. The message that carries the uplink grant information may be an uplink grant message; further see [0325]… the first indication may be DCI or a UL grant…); 	
(see [0298]… UE may generate a first MAC CE based on the first indication and the UE being in the PHR triggering state. The first indication indicates a location of a time-frequency resource, and the time domain resource is located in a first cell. When the terminal device generates or constructs a MAC PDU according to the first indication, for example, a logical channel priority (LCP), if it is determined……); 
	in a case there is a MAC CE carrying information related to beam, set a priority order between a data from the logical channel and the MAC CE, in the priority order, the priority of the MAC CE being higher than the priority of the data from the logical channel if the logical channel is not an uplink common control channel; and according to the priority order of the data from the logical channel and the MAC CE, assemble the data and the MAC CE into a MAC protocol data unit (PDU) (see [0298].. The UE may generate a first MAC CE based on the first indication and the UE being in the PHR triggering state. The first indication indicates a location of a time-frequency resource, and the time domain resource is located in a first cell. When the terminal device generates or constructs a MAC PDU according to the first indication, for example, a logical channel priority (LCP), if it is determined that ….; and if it is determined that the time unit of the time domain resource indicated by the first indication corresponds to another activated serving cell or serving numerology, and there is no uplink data channel transmission or uplink control channel transmission, a virtual type-1 PH or type-2 PH is reported for the another activated serving cell or servicing numerology or serving beam, and specifically, the physical layer of the UE calculates the virtual PH UE generates or constructs a first MAC CE in a timely manner).
	Here You fails to clearly state about channel priority information is received from network side as in DCI and further silent about  according to the priority order of the data from the logical channel and the MAC CE, assemble the data and the MAC CE into a MAC protocol data unit (PDU); however Ericsson states in section 2.3 specifically see page 3 Typically, URLLC services have strict requirements in terms of latency, As shown above, most of MAC CEs (except MAC CEs for padding BSR and padding Sideiink BSR) have higher priority than logical channels. If the UE has a small grant it would prioritize MAC CEs over URLLC logical channels. Consequently, the UE may fail to meet the latency requirement for URLLC. In this case, it is beneficial to grant the logical channel for URLLC with higher priority than MAC CEs, since some MAC CEs may have more relaxed latency requirements than URLLC. To better cope with the varying needs, we believe that the relative priorities (see page 2  section 2.3) between and amongst MAC CEs and the logical channels should be configurable by the network; now refer to page 3 last paragraph and page 4 first three lines; When a grant for a new TB is received when the default relative priority list is active, the MAC PDU is built according to legacy LTE principles. This means first allocating space for the MAC CE with relative priorities 1-4 in priority order. To fill the remaining part of the MAC PDU, the LCP procedure is carried out among the LCHs with relative priority 5. Note that the LCP procedure is based on Logical Channel priorities, which determines the priorities between the LCHs. If there is still room in the MAC PDU the MAC CEs with relative priorities 6-7 are added. If a reconfiguration of the relative priorities it done so that a specific LCH is assigned a higher relative priority, data from this LCH would be added to the MAC PDU according to its relative priority. The LCP would be carried out among the LCHs with equal relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ericsson with the teachings of You to make system more effective. Having a mechanism wherein channel priority information is received from network side and further silent about  according to the priority order of the data from the logical channel and the MAC CE, assemble the data and the MAC CE into a MAC protocol data unit (PDU); greater way resources can be utilized/managed in the communication system.
	But still Ericsson is silent about clearly stating that priority information is in downlink control information; however Yi states in [0021, 0026, 0033] about priority information can be received through downlink control information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yi with the teachings of You in view of Ericsson to make system more standardized.

	Regarding claim 12, You teaches a method performed by UE comprising (see abstract; terminal device as a user equipment here): 
	receiving a Downlink control Information (DCI) which includes an uplink resource assignment corresponding to an uplink grant (UL grant) and a priority information (see abstract;… receiving, by the terminal device, a first indication from a network device, where the first indication is used to indicate a first uplink transmission resource of the terminal device, and the uplink transmission resource is used by the terminal device to perform uplink transmission with the network device….; further refer to [0032] the first indication used to indicate the first uplink transmission resource of the terminal device or the second indication is a message that carries uplink grant information. The message that carries the uplink grant information may be an uplink grant message; further see [0325]… the first indication may be DCI or a UL grant…); 	
	determining a logical channel applicable for the UL grant based on the priority information (see [0298]… UE may generate a first MAC CE based on the first indication and the UE being in the PHR triggering state. The first indication indicates a location of a time-frequency resource, and the time domain resource is located in a first cell. When the terminal device generates or constructs a MAC PDU according to the first indication, for example, a logical channel priority (LCP), if it is determined……); 
	in a case there is a MAC CE carrying information related to beam, set a priority order between a data from the logical channel and the MAC CE, in the priority order, the priority of the MAC CE being higher than the priority of the data from the logical channel if the logical channel is not an uplink common control channel; and according to the priority order of the data from the logical channel and the MAC CE, assembling the data and the MAC CE into a MAC protocol data unit (PDU) (see [0298].. The UE may generate a first MAC CE based on the first indication and the UE being in the PHR triggering state. The first indication indicates a location of a time-frequency resource, and the time domain resource is located in a first cell. When the terminal device generates or constructs a MAC PDU according to the first indication, for example, a logical channel priority (LCP), if it is determined that ….; and if it is determined that the time unit of the time domain resource indicated by the first indication corresponds to another activated serving cell or serving numerology, and there is no uplink data channel transmission or uplink control channel transmission, a virtual type-1 PH or type-2 PH is reported for the another activated serving cell or servicing numerology or serving beam, and specifically, the physical layer of the UE calculates the virtual PH and submits the virtual PH to the MAC layer of the UE, so that the MAC layer of the UE generates or constructs a first MAC CE in a timely manner).
	Here You fails to clearly state about channel priority information is received from network side as in DCI and further silent about  according to the priority order of the data from the logical channel and the MAC CE, assemble the data and the MAC CE into a MAC protocol data unit (PDU); however Ericsson states in section 2.3 specifically see page 3 Typically, URLLC services have strict requirements in terms of latency, As shown above, most of MAC CEs (except MAC CEs for padding BSR and padding Sideiink BSR) have higher priority than logical channels. If the UE has a small grant it would prioritize MAC CEs over URLLC logical channels. Consequently, the UE may fail to meet the latency requirement for URLLC. In this case, it is beneficial to grant the logical channel for URLLC with higher priority than MAC CEs, since some MAC CEs may have more relaxed latency requirements than URLLC. To better cope with the varying needs, we believe that the relative priorities (see page 2  section 2.3) between and amongst MAC CEs and the logical channels should be configurable by the network; now refer to page 3 last paragraph and page 4 first three lines; When a grant for a new TB is received when the default relative priority list is active, the MAC PDU is built according to legacy LTE principles. This means first allocating space for the MAC CE with relative priorities 1-4 in priority order. To fill the remaining part of the MAC PDU, the LCP procedure is carried out among the LCHs with relative priority 5. Note that the LCP procedure is based on Logical Channel priorities, which determines the priorities between the LCHs. If there is still room in the MAC PDU the MAC CEs with relative priorities 6-7 are added. If a reconfiguration of the relative priorities it done so that a specific LCH is assigned a higher relative priority, data from this LCH would be added to the MAC PDU according to its relative priority. The LCP would be carried out among the LCHs with equal relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ericsson with the teachings of You to make system more effective. Having a mechanism wherein channel priority information is received from network side and further silent about  according to the priority order of the data from the logical channel and the MAC CE, assemble the data and the MAC CE into a MAC protocol data unit (PDU); greater way resources can be utilized/managed in the communication system.
	But still Ericsson is silent about clearly stating that priority information is in downlink control information; however Yi states in [0021, 0026, 0033] about priority information can be received through downlink control information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yi with the teachings of You in view of Ericsson to make system more standardized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. No. 2020/0029237 A1); see Kim in [0330] about base station transmits an RRCConnectionSetup message such that the an RRC connection is configured for UE (3 e-10). The message may contain RRC connection configuration information, each layer's configuration information, and the like. That is, the message may include configuration information regarding a PHY or NY PHY entity, a MAC or NR MAC entity, the message may include information regarding mapping between logical channels (LCHs) and logical channel groups (LCGs); priority information for logical channels or logical channel groups; priority information for specific MAC CEs; scheduling request (SR) transmission resource (time/frequency pattern and the like) for a scheduling request; configuration, priority, and information regarding a MAC CE to be used for a beam recovery request (BRR); information regarding mapping between logical channels or logical channel groups and a TTI; and an indication indicating whether or not a service is a URLLC service in connection with logical channels or logical channel groups. The RRC connection is also referred to as a signaling radio bearer (SRB), and is used to transmit/receive an RRC message, which is a control message between a UE and a base station further see [0378] …the UE may generate a MAC CE for a BRR (beam recovery request) (3 h-25). Since the generated MAC CE has high priority…; further see [0381] Table 3 (see last four bullets regarding generating and transmitting in context with [0386]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468